Exhibit 10.2
 
SUPPORT.COM,  INC.
 


 
2014 INDUCEMENT AWARD PLAN
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
Page
 
SECTION 1
BACKGROUND AND PURPOSE
1

 
 
1.1
Background and Effective Date 
1

 
 
1.2
Purpose of the Plan 
1

 
SECTION 2
DEFINITIONS
1

 
SECTION 3
ADMINISTRATION
5

 
 
3.1
The Committee 
5

 
 
3.2
Authority of the Committee 
5

 
 
3.3
Delegation by the Committee 
5

 
 
3.4
Decisions Binding 
5

 
 
3.5
Restrictions and Legends 
5

 
SECTION 4
SHARES SUBJECT TO THE PLAN
5

 
 
4.1
Number of Shares 
5

 
 
4.2
Lapsed Awards 
5

 
SECTION 5
STOCK OPTIONS
6

 
 
5.1
Grant of Options 
6

 
 
5.2
Award Agreement 
6

 
 
5.3
Exercise Price 
7

 
 
5.3.1
Nonqualified Stock Options 
7

 
 
5.4
Expiration of Options 
7

 
 
5.4.1
Expiration Dates 
7

 
 
5.4.2
Death of Participant 
7

 
 
5.4.3
Committee Discretion 
7

 
 
5.5
Exercisability of Options 
7

 
 
5.6
Payment 
7

 
SECTION 6
RESTRICTED STOCK
7

 
 
6.1
Grant of Restricted Stock 
7

 
 
6.2
Restricted Stock Agreement 
8

 
 
6.3
Other Restrictions 
8

 
 
6.3.1
General Restrictions 
8

 
 
6.4
Voting Rights 
8

 
 
6.5
Dividends and Other Distributions 
8

 
SECTION 7
RESTRICTED STOCK UNITS
8

 
 
7.1
Grant of RSUs 
8

 
 
7.2
RSU Agreement 
8

 
SECTION 8
GENERAL PROVISIONS
9

 
 
8.1
Deferrals 
9

 
 
8.2
No Effect on Employment or Service 
9

 
 
8.3
Participation 
9

 
 
8.4
Successors 
9

 
 
8.5
Beneficiary Designations 
9

 
 
8.6
Limited Transferability of Awards 
9

 
 
8.7
No Rights as Stockholder 
10

 
 
8.8
Leaves of Absence 
10

 
 
8.8.1
Statutory Leave of Absence 
10

 
 
8.8.2
Approved Personal Leave of Absence 
10

 
SECTION 9
AMENDMENT, TERMINATION, AND DURATION
10

 
 
9.1
Amendment, Suspension, or Termination 
10

 
 
9.2
Duration of the Plan 
10

 
SECTION 10
TAX WITHHOLDING
10

 
 
10.1
Withholding Requirements 
10

 
 
10.2
Withholding Arrangements 
11

 
SECTION 11
LEGAL CONSTRUCTION
11

 
 
11.1
Gender and Number 
11

 
 
11.2
Severability 
11

 
 
11.3
Requirements of Law 
11

 
 
11.4
Securities Law Compliance 
11

 
 
11.5
Code Section 409A 
11

 
 
11.6
Governing Law 
11

 
 
11.7
Captions 
11

 
 
 
 
 

--------------------------------------------------------------------------------

 


 
SUPPORT.COM, INC.
 
INDUCEMENT AWARD PLAN
 
 
SECTION 1 BACKGROUND AND PURPOSE.
 
1.1 Background and Effective Date.  The Plan permits the grant of Nonqualified
Stock Options, Restricted Stock, and Restricted Stock Units. The Plan is
effective as of its adoption by the Board (the "Effective Date").
 
1.2 Purpose of the Plan.  The Plan is intended to provide an inducement material
to individuals entering into employment with the Company in accordance with
Nasdaq Listing Rule 5635(c)(4).
 
SECTION 2 DEFINITIONS
 
The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
 
2.1 "1934 Act" means the Securities Exchange Act of 1934, as amended. Reference
to a specific section of the 1934 Act or regulation thereunder shall include
such section or regulation, any valid regulation promulgated under such section,
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
 
2.2 "1934 Act" means the Securities Exchange Act of 1934, as amended. Reference
to a specific section of the 1934 Act or regulation thereunder shall include
such section or regulation, any valid regulation promulgated under such section,
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
 
2.3 "Award" means, individually or collectively, a grant of Nonqualified Stock
Options, Restricted Stock or RSUs pursuant to the Plan.
 
2.4 "Award Agreement" means the written agreement, notice, or other instrument
or document setting forth the terms and conditions applicable to each Award
granted pursuant to the Plan.
 
2.5 "Board" means the Board of Directors of the Company.
 
2.6 "Cause" shall have the meaning set forth in the Participant's employment or
other agreement with the Company or any Subsidiary provided that if the
Participant is not a party to any such employment or other agreement or such
employment or other agreement does not contain a definition of Cause, then Cause
shall have the meaning set forth in the applicable Award Agreement.
 
2.7 "Change of Control" means the occurrence of either of the following events:
 
(i)           A change in the composition of the Board, as a result of which
fewer than one-half of the incumbent directors are directors who either:
 
(A)           Had been directors of the Company twenty-four (24) months prior to
such change; or
 
(B)           Were elected, or nominated for election, to the Directors with the
affirmative votes of at least a majority of the directors who had been directors
of the Company twenty-four (24) months prior to such change and who were still
in office at the time of the election or nomination; or
 
(ii)           Any “person” (as such term is used in sections 13(d) and 14(d) of
the Exchange Act) who, by the acquisition or aggregation of securities, is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the combined voting power of
the Company’s then out­standing securities ordinarily (and apart from rights
accruing under special circum­stances) having the right to vote at elections of
directors (the “Base Capital Stock”); except that any change in the relative
beneficial ownership of the Company’s securities by any person resulting solely
from a reduction in the aggregate number of outstanding shares of Base Capital
Stock, and any decrease thereafter in such person’s ownership of securities,
shall be disregarded until such person increases in any manner, directly or
indirectly, such person’s beneficial owner­ship of any securities of the
Company.  For purposes of this Subsection (ii), the term “person” shall not
include an employee benefit plan maintained by the Company.
 
2.8 "Code" means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto. Reference to a specific section of the Code or
regulation thereunder shall include such section or regulation, any valid
regulation promulgated under such section, and any comparable provision of any
successor legislation or regulation amending, supplementing or superseding such
section or regulation.
 
2.9 "Committee" means the Compensation Committee of the Board or a subcommittee
thereof or such other committee as may be designated by the Board to administer
the Plan.
 
2.10 "Company" means Support.com, Inc., a Delaware corporation, or any successor
thereto.
 
2.11 "Consultant" means any consultant, independent contractor, advisor, or
other person who provides services to the Company, its Subsidiaries or
Affiliates, but who is neither an Employee nor a Director.
 
2.12 "Director" means any individual who is a member of the Board of Directors
of the Company.
 
2.13 "Disability" means a permanent disability in accordance with a policy or
policies established by the Company from time to time.
 
2.14 "Employee" means any employee of the Company or of a Subsidiary, whether
such employee is so employed at the time the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.
 
2.15 "Exercise Price" means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.
 
2.16 "Fair Market Value" means the closing per share selling price for Shares
for the date of grant on the principal securities exchange on which the Shares
are traded or, if there is no such sale on the relevant date, then on the last
previous day on which a sale was reported; if the Shares are not listed for
trading on a national securities exchange, the fair market value of Shares shall
be determined in good faith by the Committee. The Committee is authorized to
adopt another fair market value pricing method, provided such method is stated
in the award agreement, and is in compliance with the fair market value pricing
rules set forth in Section 409A of the Code. Notwithstanding the preceding, for
federal, state, and local income tax reporting purposes, fair market value shall
be determined by the Company in accordance with uniform and nondiscriminatory
standards adopted by it from time to time.
 
2.17 "Grant Date" means, with respect to an Award, the date that the Award was
granted. The Grant Date of an Award shall not be earlier than the date the Award
is approved by the Committee.
 
2.18 "Incentive Stock Option" means a stock option to purchase Shares that is
designated as an Incentive Stock Option and is intended to meet the requirements
of Section 422 of the Code.
 
2.19 "Nonqualified Stock Option" means an option to purchase Shares that is not
intended to be an Incentive Stock Option.
 
2.20 "Option" means a Nonqualified Stock Option.
 
2.21 "Participant" means an Employee who receives an outstanding Award.
 
2.22 "Period of Restriction" means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. As provided in Section 6, such
restrictions may be based on the passage of time, the achievement of target
levels of performance, or the occurrence of other events as determined by the
Committee.
 
2.23 "Plan" means the Support.com, Inc. Inducement Award Plan, as set forth in
this instrument and as hereafter amended from time to time.
 
2.24 "Restricted Stock" means an Award granted to a Participant pursuant to
Section 6.
 
2.25 "Restricted Stock Unit" or "RSU" means an Award granted to a Participant
pursuant to Section 7.
 
2.26 "Retirement" means, in the case of a Non-Employee Director or an Employee a
Termination of Service occurring in accordance with a policy or policies
established by the Company from time to time, provided, however that with
respect to a Consultant, no Termination of Service shall be deemed to be on
account of "Retirement."
 
2.27 "Rule 16b-3" means Rule 16b-3 promulgated under the 1934 Act, and any
future regulation amending, supplementing or superseding such regulation.
 
2.28 "Section 16 Person" means a person who, with respect to the Shares, is
subject to Section 16 of the 1934 Act.
 
2.29 "Shares" means the shares of common stock of the Company, par value $0.0001
per share.
 
2.30 "Subsidiary" means any corporation in an unbroken chain of corporations
beginning with the Company as the corporation at the top of the chain, but only
if each of the corporations below the Company (other than the last corporation
in the unbroken chain) then owns stock possessing fifty percent (50%) or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain.
 
2.31 "Tax Obligations" means income tax and social insurance contribution,
payroll tax, payment on account, or other tax-related withholding obligations
and requirements in connection with the Awards, including, without limitation,
(a) all federal, national, state, foreign and local taxes (including the
Participant's FICA obligation) that are required to be withheld by the Company
or the employing Affiliate or Subsidiary, (b) the Participant's and, to the
extent required by the Company (or the employing Affiliate or Subsidiary), the
Company's (or the employing Affiliate or Subsidiary's) fringe benefit tax
liability, if any, associated with the grant, vesting, exercise or sale of
Shares, and (c) any other Company (or employing Affiliate or Subsidiary) taxes
the responsibility for which the Participant has agreed to bear with respect to
such Award (including the exercise thereof or issuance of Shares thereunder).
 
2.32 "Termination of Service" means (a) in the case of an Employee, a cessation
of the employee-employer relationship between the Employee and the Company or a
Subsidiary or Affiliate for any reason, including, but not by way of limitation,
a termination by resignation, discharge, death, Disability, Retirement, or the
disaffiliation of a Subsidiary, but excluding any such termination where there
is a simultaneous reemployment by the Company or a Subsidiary or Affiliate; (b)
in the case of a Consultant, a cessation of the service relationship between the
Consultant and the Company or a Subsidiary or Affiliate for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, or the disaffiliation of a Subsidiary or
Affiliate, but excluding any such termination where there is a simultaneous
re-engagement of the consultant by the Company or a Subsidiary or Affiliate; and
(c) in the case of a Non-Employee Director, a cessation of the Director's
service on the Board for any reason, including, but not by way of limitation, a
termination by resignation, death, Disability, Retirement or non-reelection to
the Board. For the purpose of administering the Plan, Termination of Service
shall be deemed to occur when an Employee is no longer actively employed by the
Company or a Subsidiary or Affiliate and will not be extended by any notice of
termination period or leave period if the Employee is not actively rendering
services during said period.
 
SECTION 3 ADMINISTRATION
 
3.1 The Committee.  The Plan shall be administered by the Committee.
 
3.2 Authority of the Committee.  It shall be the duty of the Committee to
administer the Plan in accordance with the Plan's provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) determine which Employees shall be granted Awards, (b) prescribe the terms
and conditions of the Awards, (c) interpret the Plan and the Awards, (d) adopt
such procedures and subplans as are necessary or appropriate to permit
participation in the Plan by Employees who are foreign nationals or employed
outside of the United States, (e) adopt rules and guidelines for the
administration, interpretation and application of the Plan as are consistent
therewith, and (f) interpret, amend or revoke any such rules and guidelines.
Notwithstanding the preceding, the Committee shall not implement an Exchange
Program without the approval of the holders of a majority of the Shares that are
present in person or by proxy and entitled to vote at any Annual or Special
Meeting of Stockholders of the Company.
 
3.3 Delegation by the Committee.  The Committee, on such terms and conditions as
it may provide, may delegate all or any part of its authority and powers under
the Plan to one or more Directors or officers of the Company. The Committee may
delegate its authority and power under the Plan to one or more officers of the
Company, subject to guidelines prescribed by the Committee, but only with
respect to Participants who are not Section 16 Persons.
 
3.4 Decisions Binding.  All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan shall be final, conclusive, and binding on all persons, and shall be given
the maximum deference permitted by law.
 
3.5 Restrictions and Legends.  The Committee may impose such restrictions on any
Shares delivered pursuant to the Plan as it may deem advisable, including, but
not limited to, restrictions on transfer or restrictions related to applicable
federal securities laws, the requirements of any national securities exchange or
system upon which Shares are then listed or traded, or any blue sky or state
securities laws.
 
SECTION 4 SHARES SUBJECT TO THE PLAN
 
4.1 Number of Shares.  Subject to adjustment as provided in Section 4.3, the
total number of Shares available for issuance under the Plan shall not exceed
two million (2,000,000) Shares.  Each Share issued pursuant to an award other
than Options shall reduce the aggregate Plan limit by 1.6 shares.  For the
avoidance of doubt, such amounts do not include shares used in payment of the
exercise price or shares used to satisfy tax withholding.
 
4.2 Lapsed Awards.  If an Award is settled in cash, or is cancelled, terminates,
expires, or lapses for any reason, any Shares subject to such Award again shall
be available to be the subject of an Award or award under the Plan. Shares
withheld in satisfaction of Tax Obligations pursuant to Section 10.2 as well as
the Shares that represent payment of the Exercise Price shall cease to be
available under the Plan. Shares that have actually been issued under the Plan
under any Award shall to the extent an Award under the Plan is paid out in cash
rather than Shares, such cash payment shall not result in a reduction of the
number of Shares available for issuance under the Plan.
 
4.3           Adjustment.  The Committee shall make or provide for such
adjustments (including acceleration) in the numbers of Shares covered by
outstanding Options, Restricted Stock Units and, if applicable, in the number of
Shares covered by other awards granted hereunder and in the Exercise Price as
the Committee, in its sole discretion, exercised in good faith, may determine is
equitably required to prevent dilution or enlargement of the rights of
Participants that otherwise would result from (a) any stock dividend, stock
split, combination of shares, recapitalization or other change in the capital
structure of the Company, (b) any merger, consolidation, spin-off, split- off,
spin-out, split-up, reorganization, partial or complete liquidation or other
distribution of assets, issuance of rights or warrants to purchase securities,
or (c) any other corporate transaction or event having an effect similar to any
of the foregoing.  Moreover, in the event of any such transaction or event or in
the event of a Change of Control, the Committee, in its discretion, may provide
in substitution for any or all outstanding awards under this Plan such
alternative consideration (including cash), if any, as it, in good faith, may
determine to be equitable in the circumstances and may require in connection
therewith the surrender of all awards so replaced in a manner that complies with
Section 409A of the Code.  In addition, for each Option with an Exercise Price
greater than the consideration offered in connection with any such transaction
or event or Change of Control, the Committee may in its sole discretion elect to
cancel such Option without any payment to the person holding such Option.  The
Committee shall also make or provide for such adjustments in the numbers of
Shares specified in Section 4.1 as the Committee in its sole discretion,
exercised in good faith, may determine is appropriate to reflect any transaction
or event described in this Section.
 
SECTION 5 STOCK OPTIONS
 
5.1 Grant of Options.  An Option represents the right to purchase a Share at an
Exercise Price. Subject to the terms and provisions of the Plan, Options may be
granted to Employees at any time and from time to time as determined by the
Committee; provided, however that an Employee may only qualify to be granted an
Option so long as: (i) the Employee was not previously an Employee or Director,
or the Employee is returning to employment of the Company following a bona-fide
period of non-employment; and (ii) the grant of an Award is an inducement
material to the Employee’s entering into employment with the Company.
 
5.2 Award Agreement.  All Options shall be evidenced by an Award Agreement that
shall specify the Exercise Price, the date on which the Options will become
exercisable, the expiration date of the Options, the number of Shares, any
conditions to exercise the Options, and such other terms and conditions as the
Committee shall determine.
 
5.3 Exercise Price.
 
5.3.1 Nonqualified Stock Options.  The Exercise Price shall be determined by the
Committee, but shall be not less than one hundred percent (100%) of the Fair
Market Value on the Grant Date.
 
5.4 Expiration of Options.
 
5.4.1 Expiration Dates.  Each Option shall terminate no later than the first to
occur of the following events:
 
(a) The date for termination of the Option set forth in the written Award
Agreement; or
 
(b) The expiration of ten (10) years from the Grant Date.
 
5.4.2 Death of Participant.  Notwithstanding Section 5.4.1, if a Participant
dies prior to the expiration of his or her Options, the Committee may provide
that his or her Options shall be exercisable for up to twelve (12) months after
the date of death.
 
5.4.3 Committee Discretion.  Subject to the limits of Sections 5.4.1 and 5.4.2,
the Committee (a) shall provide in each Award Agreement when each Option expires
and becomes unexercisable, and (b) may, after an Option is granted, extend the
maximum term of the Option.
 
5.5 Exercisability of Options.  Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall determine. After an Option is granted, the Committee may
accelerate the exercisability of the Option.
 
5.6 Payment.  Options shall be exercised by the Participant giving notice and
following such procedures as the Company (or its designee) may specify from time
to time. Exercise of an Option also requires that the Participant make
arrangements satisfactory to the Company for full payment of the Exercise Price
for the Shares. All exercise notices shall be given in the form and manner
specified by the Company from time to time.
 
The Exercise Price shall be payable to the Company in full (a) in cash or its
equivalent, or (b) subject to the terms of the applicable Award Agreement, by
tendering previously acquired Shares having an aggregate Fair Market Value at
the time of exercise equal to the total Exercise Price, or (c) by any other
means which the Committee determines to both provide legal consideration for the
Shares and set forth in the applicable Award Agreement, and to be consistent
with the purposes of the Plan.
 
SECTION 6 RESTRICTED STOCK
 
6.1 Grant of Restricted Stock.  Restricted Stock are Shares that are awarded to
a Participant and that during the Restricted Period are forfeitable to the
Company upon such conditions as set forth in the applicable Award Agreement.
Subject to the terms and provisions of the Plan, the Committee, at any time and
from time to time, may grant Shares of Restricted Stock to Employees as the
Committee shall determine; provided, however that an Employee may only qualify
to be granted Shares of Restricted Stock so long as: (i) the Employee was not
previously an Employee or Director, or the Employee is returning to employment
of the Company following a bona-fide period of non-employment; and (ii) the
grant of an Award is an inducement material to the Employee’s entering into
employment with the Company.
 
6.2 Restricted Stock Agreement.  Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the
Committee shall determine. After an Award of Restricted Stock has been made, the
Committee may waive all or any part of the applicable Period of Restriction.
 
6.3 Other Restrictions.  The Committee may impose such other restrictions on
Shares of Restricted Stock as it may deem advisable or appropriate, in
accordance with this Section 6.3.
 
6.3.1 General Restrictions. The Committee may set restrictions based upon
continued employment or service with the Company and its Subsidiaries, the
achievement of specific performance objectives (Company-wide, departmental, or
individual), applicable federal or state securities laws, or any other basis
determined by the Committee.
 
6.4 Voting Rights.  During the Period of Restriction, Participants holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Committee determines otherwise.
 
6.5 Dividends and Other Distributions.  During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. Any such dividends or distribution
shall be subject to the same restrictions on transferability and forfeitability
as the Shares of Restricted Stock with respect to which they were paid, unless
otherwise provided in the Award Agreement. The Company may require such
dividends or other distributions be deposited with the Company until such time
as the restrictions on transferability of the corresponding Shares of Restricted
Stock lapse.
 
SECTION 7 RESTRICTED STOCK UNITS
 
7.1 Grant of RSUs.  Restricted Stock Units represent the right to receive
Shares, cash, or both (as determined by the Committee) upon satisfaction of such
conditions as set forth in the applicable Award agreement. Restricted Stock
Units may be granted to Employees as shall be determined by the Committee;
provided, however that an Employee may only qualify to be granted Restricted
Stock Units so long as: (i) the Employee was not previously an Employee or
Director, or the Employee is returning to employment of the Company following a
bona-fide period of non-employment; and (ii) the grant of an Award is an
inducement material to the Employee’s entering into employment with the Company.
 
7.2 RSU Agreement.  Each Award of Restricted Stock Units shall be evidenced by
an Award Agreement that shall specify any vesting conditions and/or performance
objectives, the number of Restricted Stock Units granted, and such other terms
and conditions as the Committee shall determine. After an Award of Restricted
Stock Units has been granted, the Committee may waive any vesting or performance
conditions. Except as provided in the applicable Award agreement, a Participant
shall have with respect to such Restricted Stock Units none of the rights of a
holder of Shares unless and until Shares are actually delivered in satisfaction
of such Restricted Stock Units.
 
SECTION 8 GENERAL PROVISIONS
 
8.1 Deferrals.  The Committee may permit a Participant to defer receipt of the
payment of cash or the delivery of Shares that otherwise would be due to such
Participant under an Award. Any such deferral elections shall be subject to such
rules and procedures as shall be determined by the Committee.
 
8.2 No Effect on Employment or Service.  Nothing in the Plan shall interfere
with or limit in any way the right of the Company or a Subsidiary to terminate
any Participant's employment or service at any time, with or without cause,
subject to compliance with local law. For purposes of the Plan, transfer of
employment of a Participant between the Company and any one of its Subsidiaries
(or between Subsidiaries) shall not be deemed a Termination of Service.
 
8.3 Participation.  No Employee or Consultant shall have the right to be
selected to receive an Award under this Plan, or, having been so selected, to be
selected to receive a future Award.
 
8.4 Successors.  All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.
 
8.5 Beneficiary Designations.  If permitted by the Committee, a Participant
under the Plan may name a beneficiary or beneficiaries to whom any vested but
unpaid Award shall be paid in the event of the Participant's death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant's death shall be paid to the Participant's estate and, subject to
the terms of the Plan and of the applicable Award Agreement, any unexercised
vested Award may be exercised by the administrator or executor of the
Participant's estate.
 
8.6 Limited Transferability of Awards.  No Award granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution, to a Participant's
spouse, former spouse or dependent pursuant to a court-approved domestic
relations order which relates to the provision of child support, alimony
payments or marital property rights or to the limited extent provided in this
Section 8.6. All rights with respect to an Award granted to a Participant shall
be available during his or her lifetime only to the Participant. Notwithstanding
the foregoing, the Participant may, in a manner specified by the Committee, if
the Committee so permits, transfer an Award by bona fide gift and not for any
consideration, to (i) a member or members of the Participant's immediate family,
(ii) a trust established for the exclusive benefit of the Participant and/or
member(s) of the Participant's immediate family, (iii) a partnership, limited
liability company or other entity whose only partners or members are the
Participant and/or member(s) of the Participant's immediate family, or (iv) a
foundation in which the Participant and/or member(s) of the Participant's
immediate family control the management of the foundation's assets. Any such
transfer shall be made in accordance with such procedures as the Committee may
specify from time to time.
 
8.7 No Rights as Stockholder.  Except to the limited extent provided in Sections
6.4 and 6.5, no Participant (nor any beneficiary) shall have any of the rights
or privileges of a stockholder of the Company with respect to any Shares
issuable pursuant to an Award (or exercise thereof), unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Participant (or beneficiary).
 
8.8 Leaves of Absence.  Unless otherwise expressly determined by the Committee
or required by applicable law, vesting of Awards and/or any Shares issuable
pursuant to an Award (or exercise thereof), will be treated as follows during a
leave of absence of a Participant:
 
8.8.1 Statutory Leave of Absence. Vesting credit will continue during a leave of
absence if the leave satisfies each of the following requirements: (a) the leave
is approved by the Company, (b) the leave is mandated by applicable law, and (c)
the Participant takes the leave in accordance with such law and complies with
applicable Company leave policies (a leave meeting all such requirements being a
"Statutory Leave of Absence").
 
8.8.2 Approved Personal Leave of Absence. Vesting credit will not continue (and
instead will be tolled or suspended) during any leave of absence that is not a
Statutory Leave of Absence (a "Personal Leave of Absence"). For purposes of
clarification, a Participant will not be considered to have incurred a
Termination of Service during any Company-approved Personal Leave of Absence so
long as the Participant complies with applicable law and applicable Company
leave policies.
 
SECTION 9 AMENDMENT, TERMINATION, AND DURATION
 
9.1 Amendment, Suspension, or Termination.  The Board may amend, suspend or
terminate the Plan, or any part thereof, at any time and for any reason. The
amendment, suspension, or termination of the Plan shall not, without the consent
of the Participant, alter or impair any rights or obligations under any Award
theretofore granted to such Participant. No Award may be granted during any
period of suspension or after termination of the Plan.
 
9.2 Duration of the Plan.  The Plan shall be effective as of the Effective Date,
and, subject to Section 9.1, shall remain in effect until the 10-year
anniversary of the Effective Date.
 
SECTION 10  TAX WITHHOLDING
 
10.1 Withholding Requirements.  Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company shall have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, national, foreign, state, and
local taxes (including the Participant's FICA, income tax, national insurance,
social insurance, payment on account, payroll taxes or other tax-related
withholding or similar insurance or tax obligations) required to be withheld
with respect to such Award (or exercise thereof).
 
10.2 Withholding Arrangements.  The Committee, pursuant to such procedures as it
may specify from time to time, may permit a Participant to satisfy his or her
Tax Obligations, in whole or in part by (a) electing to have the Company
withhold otherwise deliverable Shares, or (b) delivering to the Company
already-owned Shares having a Fair Market Value equal to the amount required to
be withheld or remitted. The amount of the Tax Obligations shall be deemed to
include any amount which the Committee agrees may be withheld at the time the
election is made, not to exceed the amount determined by using the maximum
federal, state or local marginal income tax rates applicable to the Participant
or the Company, as applicable, or, if applicable, the required minimum rate,
with respect to the Award on the date that the amount of tax or social insurance
liability to be withheld or remitted is to be determined. The Fair Market Value
of the Shares to be withheld or delivered shall be determined as of the date
that the Tax Obligations are required to be withheld or remitted, or by any
other procedures set forth in the applicable Award Agreement.
 
SECTION 11  LEGAL CONSTRUCTION
 
11.1 Gender and Number.  Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
 
11.2 Severability.  In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
 
11.3 Requirements of Law.  The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
 
11.4 Securities Law Compliance.  With respect to Section 16 Persons,
transactions under this Plan are intended to qualify for the exemption provided
by Rule 16b-3. To the extent any provision of the Plan, Award Agreement or
action by the Committee fails to so comply, it shall be deemed null and void, to
the extent permitted by law and deemed advisable or appropriate by the
Committee.
 
11.5 Code Section 409A.  Unless otherwise specifically determined by the
Committee, the Committee shall comply with Code Section 409A in establishing the
rules and procedures applicable to deferrals in accordance with Section 8.1 and
taking or permitting such other actions under the terms of the Plan that
otherwise would result in a deferral of compensation subject to Code Section
409A.
 
11.6 Governing Law.  The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Delaware (with the
exception of its conflict of laws provisions).
 
11.7 Captions.  Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.
 